Citation Nr: 1603250	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lung disease, to include emphysema.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for a prostate disability (to include prostate cancer), to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to October 1952.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for emphysema, a broken right little finger, and prostate cancer. The RO in Newark, New Jersey currently has jurisdiction over the Veteran's claims. 

The Veteran testified before the undersigned at a June 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In June 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In September 2010, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to claims of service connection for bilateral hearing loss, tinnitus, and residuals of a right great toe injury.  In a November 2012 decision, the RO granted service connection for bilateral hearing loss, tinnitus, and osteoarthritis with hallux limitus of the right great toe, and thereby resolved the appeal as to these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its September 2010 remand, the Board instructed the AOJ to obtain and associate with the file the Veteran's treatment records from the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia) and the VA Community Based Outpatient Clinic at Joint Base McGuire-Dix (CBOC McGuire-Dix).  Also, a radiation dose estimate was to be obtained from VA's Under Secretary for Health pursuant to 38 C.F.R. § 3.311 (2015).  The AOJ subsequently obtained a radiation dose estimate from the Defense Threat Reduction Agency (DTRA), but the case was not thereafter forwarded to the Under Secretary for Health for preparation of a dose estimate, which is the actual process required by the regulation.  Also, a supplemental statement of the case dated in October 2014 references records from VAMC Philadelphia and the VA Medical Center in East Orange, New Jersey (VAMC East Orange), but there are no VA treatment records in the file.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not obtain a radiation dose estimate from the Under Secretary for Health (which is the process required by regulation) and did not associate any VA treatment records with the file, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its September 2010 remand.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, an April 2007 letter from Dr. J.M. Lipper reveals that the Veteran has been diagnosed as having chronic obstructive pulmonary disease (COPD) and emphysema.  Thus, there is competent evidence of a current lung disease.  The Veteran contends that he was exposed to diesel fumes from power generators in service and volcanic ash while stationed in Hawaii and Eniwetok Atoll.  In his April 2007 letter, Dr. Lipper opined that the Veteran's exposure to volcanic dust "may be a contributing component as the [Veteran] does exhibit mild bronchitic disease as noted on [a] CT scan of the chest on December 5, 2006."

Hence, there is competent evidence of a current lung disease and respiratory exposures in service.  Also, there is a medical opinion that the current lung disease may be related to volcanic ash exposure in service, but this opinion is equivocal.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current lung disease is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the current lung disease.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the June 2010 hearing that he had been receipt of Social Security Administration  (SSA) disability benefits for an unspecified disability (see page 21 of the hearing transcript).  If there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Any medical records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he indicate whether his receipt of SSA benefits is based in any part on the claimed lung, right hand and/or prostate disabilities.  If he responds in the affirmative, contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the file all records of the Veteran's treatment from the following facilities:

(a)  all records from VAMC Philadelphia/VA CBOC McGuire-Dix dated from October 1952 through the present;

(b)  all records from VAMC East Orange dated from October 1952 through the present; and

(c)  all records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain an independent dose estimate from the VA Under Secretary for Health.  If, and only if, it is determined that the Veteran was exposed to ionizing radiation, refer this matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of 38 C.F.R. § 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that prostate cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disease.  All indicated tests and studies shall be conducted.

All relevant electronic records in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current lung disease identified (i.e, any lung disease diagnosed since March 2007), the examiner must answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lung disease had its onset during service, is related to potential exposure to diesel exhaust and volcanic ash in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must consider any lung diseases diagnosed since March 2007, the Veteran's reports of exposure to diesel exhaust and volcanic ash in service, his history of tobacco use, and Dr. Lipper's April 2007 letter.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service (including diesel exhaust and volcanic ash), his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

The examiner is also advised that the majority of the Veteran's service records are presumed to have been destroyed.  The absence of evidence of exposure to certain contaminants and of treatment for lung problems in his available service records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  If, and only if, a review of available treatment records reflects that the Veteran has a current prostate disability (i.e., he has been diagnosed as having any prostate disability or any residual of prostate cancer since March 2007), schedule him for a VA examination to determine the etiology of the current prostate disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current prostate disability had its clinical onset in service, is related to exposure to ionizing radiation in service, or is otherwise the result of a disease or injury in service.  The examiner must provide reasons for each opinion given and all relevant electronic records in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) must be sent to the examiner for review.

6.  Thereafter, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

